    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 1 of 40




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 DAVID W. LYNAS, as Trustee for the next-
 of-kin of James C. Lynas,                                 No. 18-2301 (JRT-KMM)

                                      Plaintiff,
       v.

                                                   MEMORANDUM OPINION AND ORDER
 LINDA S. STANG, in her individual capacity;       GRANTING SUMMARY JUDGMENT IN
 MICHAEL D. WISE, in his individual                            PART
 capacity; ALYSSA PFEIFER, in her individual
 capacity; JENNIE THOMPSON, in her
 individual capacity; TODD LEONARD, in his
 individual and official capacities; MEND
 CORRECTIONAL CARE, PLLC; JOHN DOES 1-
 2; in their individual capacities;
 SHERBURNE COUNTY, and MICHAEL
 ROBERTSON, in his individual capacity,

                                 Defendants.



       Robert Bennett and Kathryn Bennett, ROBINS KAPLAN LLP, 800 LaSalle Avenue,
       Suite 2800, Minneapolis, MN 55402, for plaintiff.

       Stephanie Angolkar, IVERSON REUVERS CONDON, 9321 Ensign Avenue S.,
       Bloomington, MN 55438, for the Sherburne County Defendants.

       Anthony Novak, LARSON KING, LLP, 30 E. 7th Street, Suite 2800, St. Paul, MN
       55101, for MEnD Defendants.


       James Lynas died by suicide after spending nine days in the Sherburne County Jail.

His father, David Lynas, as trustee for Lynas, brought this action alleging a variety of claims

against Sherburne County Jail staff, the County itself, and the Jail’s medical providers.

                                               1
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 2 of 40




Defendants brought Motions for Summary Judgment, seeking dismissal of all claims.

Because a genuine dispute of material fact remains as to the claims against Linda Stang,

Michael Wise, and Sherburne County (the “Sherburne County Defendants”), the Court

will deny their Motion for Summary Judgment. As to the claims against Alyssa Pfeifer,

Jennie Thompson, Todd Leonard, Michael Robertson, and MEnD Correctional Care, PLLC

(“MEnD”) (collectively, the “MEnD Defendants”) the Court will grant in part and deny in

part their Motion for Summary Judgment. Because a genuine dispute of material fact

remains as to the claims against MEnD and Robertson, the Court will deny the Motion to

the extent it relates to them. However, because no genuine dispute of material fact

remains as to deliberate indifference on the part of Pfeifer, Thompson, and Leonard, the

Court will grant their Motion for Summary Judgment.

                                     BACKGROUND

       On October 31, 2017, James Lynas was arrested for driving under the influence,

which was a probation violation. (Aff. Of Brian Frank in Support of Sherburne Defendants’

Mot. for Summary J. (“Frank Aff.”), Ex. 10 at 1, Jan. 21, 2020, Docket No. 71.) He was

taken to Sherburne County Jail on November 1, 2017. (Id., Ex 1.) He hung himself in his

cell on November 9, 2017, and never regained consciousness. (Id., Ex. 12 at 2, Aff. Of

Robert Bennet in Opp’n to Motions for Summary J. (“Bennet Aff.”), Ex. 50 at 9, March 27,

2020, Docket No. 94.) His family withdrew life support and Lynas died on November 12,

2017. (Bennet Aff., Ex. 50 at 9.)


                                           2
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 3 of 40




       I.        THE JAIL AND MEND

       Defendant Sherburne County operates Sherburne County Jail, a correctional

facility with beds for 732 inmates.        (See co.sherburne.mn.us/310/Corrections-Jail.)

Sherburne County employs Defendants Wise and Stang as correctional officers. (Bennet

Aff., Ex. 15 at 3, Ex. 46 at 3–4.) Sherburne County also contracts with Defendant MEnD

Correctional Care to provide medical and mental health services. (Id., Ex. 20–21, Docket

No. 93.)

       MEnD is owned by Defendant Todd Leonard, a family practice physician, who is the

President and Chief Medical Officer of MEnD, and was also the Medical Director at

Sherburne County Jail during the time period at issue in this case. (Id., Ex. 25 at 3–5.) In

November 2017, Leonard was the only full-time physician for all of the correctional

institutions served by MEnD, in at least 37 counties and several states. (Id., Ex 23 at 3, Ex.

24 at 10.)       Leonard is the supervisor for all of MEnD’s staff, of which there are

approximately 180. (Id., Ex. 24 at 8, Ex. 25 at 3.) Leonard estimated he spent 10% of his

time on patients, and 90% of his time on administrative work. (Id., Ex. 26 at 2–3.) Leonard

also helped put together the suicide prevention policy at the Sherburne County Jail. (Id.,

Ex. 25 at 20.)

       II.       LYNAS’S INITIAL WITHDRAWAL ISSUES

       On November 1, Lynas’s urine tested positive for numerous drugs, and he reported

regular drug use, including heroin and methamphetamine use the previous day. (Id., Ex.

37.) Andrea Kretsch, a nurse, filled out a MEnD Chemical Withdrawal Flow Sheet, and
                                              3
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 4 of 40




scored Lynas at a 2, where 0 indicates no symptoms, and 10 requires the nurse to contact

a physician. (Id., Ex. 38.) Lynas was also given a MEnD Suicide Risk Screening Form

because he had an “Altered Mental Status.” (Id., Ex. 40, Docket No. 94.) The nurse rated

him a 2 out of a possible 100 points on MEnD’s propriety form, where 0 is the lowest risk,

and 36 points “require[] intervention.” (Id. at 2)

        The Suicide Risk Screening Form, like the Chemical Withdrawal Flow Sheet, is a

MEnD proprietary form. (Id., Ex. 24 at 33-35, 37-38.) Although Leonard and MEnD

developed the forms, Leonard was unable to explain the rationale behind the different

boxes, or why the scoring threshold on the Suicide Risk form was set at 36. (See id. at 34-

35, 37-38.) Leonard noted that although nurses are trained on the form, “they are not

trained to become mental health professionals and try to decipher what they are able to

garner from the patient.” (Id. at 37.)

        On November 2, 2017, Lynas saw MEnD nursing supervisor Jennie Thompson, a

defendant in this case. Thompson filled out the Chemical Withdrawal Flow Sheet and

noted that Lynas was reporting more symptoms of withdrawal, but still scored him at a 7.

(Id., Ex. 38.)

        On November 3, 2017, Thompson completed Lynas’s Initial Health Assessment.

(Id., Ex 39.) She noted that he had previously been diagnosed with depression, anxiety,

and ADD. (Id. at 3.) Thompson noted that Lynas also reported that he had been in “a lot

of pain” the previous night and that he “had thoughts of self harm because of his


                                             4
        CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 5 of 40




stomach.” (Id.) She checked the box “yes” for “suicidal ideation.” (Id.) Thompson also

noted that Lynas “denies any thoughts of self harm now.” (Id.) Thompson prescribed

Maalox for Lynas’s stomach pain. (Id.) There is conflicting evidence about whether

Thompson reviewed Lynas’s Initial Health Assessment with Defendant Michael

Robertson, the Jail’s psychologist.             Her notes and testimony, as well as Leonard’s

testimony indicate that Robertson was involved. (Id., Ex. 28 at 10, Ex. 25 at 9.) However,

Robertson wrote in an email that he was never involved in Lynas’s case, and his notes do

not indicate any review at that time. 1 (Id., Ex. 6 at 5-6, Ex. 7 at 6-7.)

          Thompson then filled out a Suicide Risk Screening Form, and scored Lynas at 16.

(Id., Ex. 40 at 3.) Thompson also asked Lynas if he wanted to start MEnD’s “mental health

process” and fill out a Beck Depression Inventory (“BDI”) which is a standard (not a MEnD

proprietary) tool for measuring depression and its severity. (Id., Ex. 28 at 9, Ex. 39.)

Finally, she completed the Withdrawal Flow Sheet and scored Lynas at 6. Leonard

reviewed this information. (Id., Ex. 42 at 10.)

          On November 4, 2017, another nurse completed the Withdrawal Flow Sheet and

scored Lynas at 4. (Id., Ex. 38.) She noted that Lynas had reported being unable to sleep

for longer than 20 min at a time. (Id.) The nurse explained she was discontinuing the

withdrawal protocol because Lynas had received a score under 10 four times in four days.

(Id.)



1
    Robertson testified that he presumed he reviewed these materials. (Id., Ex. 7 at 6.)
                                                      5
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 6 of 40




       III.   LYNAS SCORES HIGH ON THE “BECK DEPRESSION INVENTORY” AND 15-
              MINUTE WATCH STARTED

       On November 5, 2017, Defendant Alyssa Pfeifer, a nurse with MEnD, scored

Lynas’s BDI form, rating him at 43 points. (Id., Ex. 43 at 3.) In about one-third of the

categories, Lynas gave himself a 3, the maximum score, including that he felt the future

was hopeless. (Id. at 2.) He also gave himself a 1 or 2 (indicating at least some level of

sadness or difficulty) in all but two of the categories. (Id. 2–3.) Among others, he checked

that “I have thoughts of killing myself, but I would not carry them out.” (Id. at 2.) Scores

over 28 points on the BDI indicate “severe depression.” (Id., Ex. 44 at 3.) Pfeifer was not

able to make any diagnosis, but knew that MEnD’s policy was to call a medical provider

as soon as feasibly possible for a BDI score over 40. (Id., Ex. 5 at 13–14.) Such a score “is

indicative of a patient who needs mental health help.” (Id. at 14.) Pfeifer also completed

a Suicide Risk Screening Form for Lynas, and scored him at a 12. (Id., Ex. 40 at 4.)

       Pfeiffer contacted the on-call medical provider – a physician assistant named

Crystal Waagmeester. Waagmeester requested more information, and Pfeiffer reported

back that Lynas “denies suicidal thoughts” and that when she asked him if he would kill

himself, he stated that, “No, I couldn’t do that to my daughter.” (Id., Ex 42. at 14.) She

wrote that Lynas denied a history of suicide attempts or plans. (Id.) However, she also

noted that Lynas “reports in 2013 when he got his felony he felt like giving up and he sold

all of his guns so he wouldn’t shoot himself.” (Id.) Her notes state that this “is the first

time in 1.5 years he’s been sober and is having to deal with his mental health; when asked

                                             6
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 7 of 40




how’s he’s currently copping [sic] with it pt stated ‘honestly I’m suffering and not coping

with it.’” (Id.)

        Pfeiffer also reported that Lynas “reports ‘definitely’ feeling depressed and ‘my

anxiety is through the roof.’” (Id.) She noted that Lynas said that “his insomnia is

maddening, his mind is going crazy with thoughts, and going through many emotions like

frustration, irritation and then emotional.” (Id.) Finally, she noted that Lynas reported

“having current goal of getting his life back together and future goals of going to

treatment, and putting his life back together for his daughter so she doesn’t have to go

through the same thing he did” and that “if he did have suicidal thoughts he would tell

the CO or clinic.” (Id.)

        After receiving this information, Waagmeester (1) put Lynas on a 15-minute

mental health watch; (2) prescribed Hydroxyzine as needed for his anxiety, and (3)

ordered a mental-health referral. (Id. at 15.) Waagmeester explained that this was an

“urgent mental health referral.” (Id., Ex 29. at 11.) She explained what when inmates

score under 40 on the BDI, inmates generally spend another two weeks collecting a packet

of their symptoms to discuss with a mental health provider. (Id.) Here, however, she felt

that Lynas did not need to wait two weeks, and that he should see a mental health

provider urgently. (Id.) Waagmeester said “urgently” means the next day that a provider

is at the jail. (Id.)




                                            7
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 8 of 40




       Pfeiffer sent the referral, and also noted in a “Special Precautions/Management”

form that because of Lynas’s high BDI score, he was not permitted access to razors. (Id.,

Ex 11.) Pfeiffer did not check the box for “suicide watch” or “close observation/MH

watch” but instead chose “Miscellaneous” and wrote in “15 min watch for mental health.”

(Id.) Besides Lynas, there were ten other inmates at Sherburne County Jail who were on

a 15-minute mental health watch. (Id., Ex. 18 at 2-10.)

       Pfeiffer explained that Sherburne County Jail did not use the “suicide watch” or

“close observation” watches, and instead that providers were instructed to write in a

mental health watch categorization. (Id., Ex. 5 at 18.) Several other individuals echoed

this statement, including Sherburne County Sherriff Brott, (id., Ex. 4 at 5) (explaining that

“we don’t call it ‘suicide watch’”) and Defendant Dr. Robertson, (id., Ex. 7 at 5) (explaining

that he was no longer certain which administrator instructed staff to use “mental health

watch” instead of “suicide watch”). Defendants Stang and Wise, on the other hand,

stated that there was no categorical ban on using the term “suicide watch.” (Id., Ex. 15

at 6, Ex. 46 at 5.)

       Leonard reviewed the information submitted by Pfeiffer on November 6, 2017.

(Id., Ex. 42 at 14.) Otherwise, on November 6 and 7, 2017, it appears nothing happened.

At some point after Waagmeester urgently referred Lynas to a mental health provider,

Defendant Robertson scheduled Lynas for an appointment for November 16, 2017. (Id.,

Ex. 7 at 7.) However, there is no date accompanying this note, so it is not clear when


                                              8
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 9 of 40




Robertson set that appointment. (Id.) Robertson made no other notations, and did not

recall any of his actions on those days, but did state that the information he received was

clear. (Id. at 7, 12.) Lynas had no appointments or any contact with medical professionals.

        IV.     LYNAS IS TRANSFERRED TO SEGREGATED HOUSING

        On November 8, 2017, Lynas was given a written disciplinary warning for an

infraction, and became upset, yelling “[j]ust send me up to Gamma! 2 I’ll give you a

reason!” (Id., Ex. 18 at 28.) The Correctional Officer (“CO”) on duty had not planned to

send Lynas to Gamma, but took Lynas’s statement as a “veiled threat.” (Id.) The CO asked

why he wanted to be sent to Gamma and Lynas said, “fuck you,” and began kicking his

cell door very hard. (Id.) The CO asked why again, and Lynas “stated something like send

me to Gamma.” (Id.) Later that evening, Lynas was moved from his general population

cell and cellmates to segregated housing, not Gamma. (Id. at 25.)

        In segregated housing, inmates are confined to their cells 23 hours per day; they

are allowed out for one hour to shower, exercise, and use the phone. (Id., Ex. 2 at 5.

Sherburne County Jail’s policy states that, “[m]edical personnel shall . . . be informed

immediately when an inmate is placed in Segregation and provide assessment and review

as indicated by the protocols established by the medical provider.” (Id. at 4.) Defendant

Dr. Robertson testified that moving from general population to segregated housing can




2
 Gamma is a disciplinary cell block that is more restrictive than the general population but less
restrictive that segregated housing. (Id., Ex 13. at 8.)
                                                    9
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 10 of 40




exacerbate an inmate’s risk of suicide. (Id. Ex 7 at 18.) There is no evidence that medical

staff were notified of Lynas’s move.

       Lynas was housed in cell S52 of pod S5, which consisted of four cells and a day

room that could be divided in half with a lockable door. (Id., Ex. 15 at 13; see also Frank

Aff., Ex. 9.) The doors of the cells have clear windows allowing a view of the cells’

interiors. (Frank Aff., Ex. 9.) Unlike in the rest of Sherburne County Jail, COs can also

perform inmate checks from catwalks which run behind the cells. (See, e.g., Bennet Aff.,

Ex. 15 at 11–12.) These catwalks are long dark hallways that contain plumbing, but which

also have a small window which looks into an inmate’s cell. (Id.)

       A CO’s view is into the cell from the catwalk window is limited – for example, the

CO cannot see the wall being looked through. (Id., Ex. 4 at 6; Ex. 16 at 12–13.) The

windows are small, and are set deep in a thick concrete wall. (Stipulation to Photos, Photo

2, May 20, 2020, Docket No. 105-2.) Additionally, the small window is covered with

reflective film, and is partially covered by a grate. (Id., Photos 3–4, Docket Nos. 105-3,

105-4.) It was Sherburne County Jail’s policy to permit inmate checks via catwalk in

segregated housing. (Bennett Aff., Ex. 4 at 6.)

       V.     LYNAS DIES BY SUICIDE

       On November 9, 2017, Defendants correctional officers Wise and Stang came on

shift and learned from the departing COs that Lynas was on a 15-minute mental health

watch. (Id., Ex. 13 at 4; Ex. 14 at 4.) The pass-on information from the departing COs also

explained the Lynas was not permitted to have a razor. (Id., Ex. 14 at 5.) Wise and Stang
                                            10
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 11 of 40




testified that because the 15-minute watch includes suicidal inmates, COs need to be

concerned about suicide risk for all inmates on a 15-minute watch. 3 (Id., Ex. 13 at 9, Ex.

14 at 5.)

        On each check, Sherburne County Sherriff Joel Brott explained that COs look to

make sure the inmate is ok, that they are alive and breathing. (Id., Ex. 4 at 4.) In particular,

a CO needs to actually see or hear the inmate to verify that he is alive; not guess what the

inmate is doing. (Id. at 24.) The Jail had issues with the pace of these checks during this

time period; the Minnesota DOC found in a 2016–2018 Facility Inspection Report that

“video footage showed a number of well-being checks that were completed at too fast a

pace.” (Id., Ex. 17 at 3.) The Report noted that “Staff members need to slow down and

be more deliberate and thorough at each cell.” (Id.) By the time the Report issued in

2018, however, it noted that “[f]acility administration has already taken steps to address

this issue.” (Id.)

        At 9:01 a.m., Wise performed a 15-minute check of Lynas from the catwalk. (Id.,

Ex. 15 at 15.) Lynas was lying on the floor underneath the bottom bunk in his cell. (Id.)

Wise went out into the dayroom. (Id.) From there, he explained to Lynas that Lynas could

not sleep under the bunk because the COs “have to have eyes on him the whole time.”




3
 The Sherburne County Sherriff, Joel Brott, testified that suicidal inmates should not be placed in
segregated housing, they should be kept in booking, and with a Kevlar gown and other suicide
prevention measures. (Id., Ex 4 at 5.)
                                                   11
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 12 of 40




(Id.) Sherriff Brott testified that if a CO could not visualize an inmate from the catwalk,

they should do additional work to make sure the inmate was ok. (Id., Ex. 4 at 24.)

       After talking with Wise and before the next 15-minute check, Lynas took a white

sheet off of his bed. (Frank Aff., Ex. 9.) He took the sheet and hid it and himself under a

dark-colored blanket, and moved around underneath the blanket for a few minutes. (Id.)

At 9:10 a.m., Lynas uncovered himself and walked, with the sheet, to the back of the cell.

(Id.) He attached the sheet, now a noose, to the grate, and hanged himself. All movement

in the cell stopped just before 9:14 a.m. (Id.)

       Wise did the next 15-minute check on Lynas, from the catwalk, between 9:16 and

9:17 a.m. (Bennett Aff., Ex. 15 at 16.) Wise testified that he saw the side of Lynas’s face,

and that he saw his head move, but that he did not see him hanging, and did not see a

noose. (Id.)

       At 9:35, Stang performed a check on Lynas. For Stang, the catwalk windows were

particularly challenging; because of her height, she needs to use a stool to see through

the window, and even then she can only see through the bottom two circles on the

window grate. (Id., Ex. 46 at 11.) Stang also testified that she generally takes 30-35

seconds to check on the four cells on a catwalk, or approximately 8 seconds per each cell,

including the time to walk between them and get on a stool. (Id. at 14.)

       Stang testified that she saw the top of Lynas’s head, but she did not confirm

whether he was breathing. (Id. at 13–14.) She could not see straight down or to the side,


                                             12
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 13 of 40




because it is a flat wall. (Id., Ex. 48 at 3.) Stang suggested in her deposition that she

thought Lynas might have been using the toilet, although the photos of the room suggest

that the window was in between Lynas and the toilet. (Id., Ex. 46 at 13; Stipulation to

Photos, Photo 3.)

         Stang performed the next 15-minute check at 9:47 a.m. (Bennett Aff., Ex. 46 at

14.) Noticing that Lynas’s head was in the same position, she looked further into the cell.

(Id. at 15.) At this point, she could see the reflection from the glass front of Lynas’s cell,

and she could see the reflection of the white sheet. (Id.) Stang communicated with Wise

and another CO, who went into the day room, put the inmate using the day room back in

his cell, and entered Lynas’s cell. (Id. at 15.) Lynas was hanging from a sheet tied onto

the grate on the back wall of his cell. (Id., Ex. 15 at 18.) Although paramedics were

eventually able to find a pulse, Lynas never regained consciousness, and his family

withdrew life support on November 12, 2017. (Frank Aff., Ex. 12 at 2; Bennett Aff., Ex. 50

at 9.)

                                  PROCEDURAL HISTORY

         David Lynas, as trustee for Lynas, brought an initial Complaint in August 2018,

alleging that Defendants had violated the Eighth and Fourteenth Amendments. (Aug. 7,

2018, Docket No. 1.) Lynas filed an Amended Complaint on July 18, 2019. (Docket No.

40.) On January 21, 2020, the Sherburne County Defendants filed a Motion for Summary




                                             13
      CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 14 of 40




Judgment. (Docket No. 60.) On January 28, 2020, the MEnD Defendants also filed a

Motion for Summary Judgment. (Docket No. 75.)

                                        DISCUSSION

I.      STANDARD OF REVIEW

        Summary judgment is appropriate where there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court

considering a motion for summary judgment must view the facts in the light most

favorable to the non-moving party and give that party the benefit of all reasonable

inferences to be drawn from those facts. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The nonmoving party may not rest on mere allegations

or denials but must show through the presentation of admissible evidence that specific

facts exist creating a genuine issue for trial. Anderson, 477 U.S. at 256.

II.     QUALIFIED IMMUNITY (STANG AND WISE)

        Officers Stang and Wise argue that they are entitled to qualified immunity because

Lynas did not demonstrate that they violated a clearly established constitutional right.

        Qualified immunity shields government officials from liability if “their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The Court

                                             14
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 15 of 40




considers whether the facts alleged, “construed most favorably to the plaintiff[],” (1)

establish a violation of a constitutional right and (2) demonstrate that the “right was

clearly established at the time of the alleged misconduct, such that a reasonable official

would have known that the acts were unlawful.” Small v. McCrystal, 708 F.3d 997, 1003

(8th Cir. 2013). “Qualified immunity is appropriate only if no reasonable factfinder could

answer yes to both of these questions.” Nelson v. Correctional Med. Servs., 583 F.3d 522,

528 (8th Cir. 2009). Courts may exercise discretion in determining the sequence in which

it addresses the questions. Pearson v. Callahan, 555 U.S. 223, 236 (2009).


          A. Clearly Established

       First, it is clearly established “that the Eighth Amendment prohibition on cruel and

unusual punishment extends to protect prisoners from deliberate indifference to serious

medical needs” and it is also clearly established “that a risk of suicide by an inmate is a

serious medical need.” Gregoire v. Class, 236 F.3d 413, 417 (8th Cir. 2000). Accordingly,

this element is met.


          B. Constitutional Violation

       Next, the Court must consider whether the facts, when viewed in the light most

favorable to Lynas, show that the officers’ conduct violated a constitutional right.

McCrystal, 708 F.3d at 1003. To demonstrate deliberate indifference in violation of the

Eighth Amendment, Lynas must show that (1) he had an objectively serious medical need,




                                            15
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 16 of 40




(2) that the defendants actually knew of this need, and (3) deliberately disregarded such

need. See, e.g., Vaughn v. Gray, 557 F.3d 904, 908 (8th Cir. 2009).

                     1. Objectively Serious Medical Need

        First, Stang and Wise dispute whether Lynas had an objectively serious medical

need.

        As noted, an inmate’s risk of suicide is a serious medical need. Gregoire, 236 F.3d

at 417. However, the question is not whether in hindsight Lynas was at risk for suicide,

but rather whether his condition at the time was either so obvious that a layperson would

have recognized it or that it was “supported by medical evidence, like a physician’s

diagnosis.” Grayson v. Ross, 454 F.3d 802, 809 (8th Cir. 2006) (quoting Aswegan v. Henry,

49 F.3d 461, 464 (8th Cir. 1995)).

        In determining whether an inmate was objectively at risk of suicide, the Eighth

Circuit has found that “something more than an inmate's gloomy affect is required to

trigger a duty to inquire whether he is feeling suicidal.” Hott v. Hennepin Cty., Minnesota,

260 F.3d 901, 906 (8th Cir. 2001). On the other hand, “exhibit[ing] a suicide gesture” can

create an objective serious medical need. White v. Crow Ghost, 456 F. Supp. 2d 1096,

1102, 1105 (D.N.D. 2006). The Court has also found that being diagnosed with depressive

disorder and being prescribed medication to treat that disorder may be a serious medical

need. See Jackson v. Reid, No. CV 16-2405 (JRT/BRT), 2017 WL 9274891, at *3 (D. Minn.

Nov. 7, 2017), report and recommendation adopted, No. CV 16-2405 (JRT/BRT), 2018 WL


                                            16
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 17 of 40




550797 (D. Minn. Jan. 25, 2018), aff'd, 731 F. App'x 567 (8th Cir. 2018) (finding that

diagnosed depressive disorder along with a treating prescription raises “[a]t minimum …

genuine issues of material fact as to whether these conditions are objectively serious.”)

      Here, Lynas had expressed suicidal thoughts shortly after he arrived at Sherburne

County Jail. He reported to a nurse that he had been in so much pain from withdrawal

that he’d considered self-harm, although by the time he reported to the nurse he was no

longer considering suicide. Then Lynas scored 43 points on the BDI – a standard test,

where scores over 28 points indicate severe depression. On the BDI Lynas again reported

that he had thoughts of killing himself (although did not intend to do so). The high score

and responses led the on-duty nurse to call a medical provider, who then referred Lynas

for urgent treatment as soon as possible and prescribed him anti-anxiety medication in

the meantime.

      Given these facts, the Court finds that Lynas had an objectively serious medical

need that would be recognized by the layperson and also that was supported by medical

evidence, including the on-duty nurse’s prescription for anti-anxiety medication and

urgent referral for further treatment. See Grayson, 454 F.3d at 809; cf. Holden v. Hirner,

663 F.3d 336, 342 (8th Cir. 2011) (“A serious medical need is one that has been diagnosed

by a physician as requiring treatment.”).

                    2. Stang’s and Wise’s Actual Knowledge




                                            17
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 18 of 40




      Lynas must also demonstrate that Wise and Stang actually knew Lynas was at risk

of suicide.   Gray, 557 F.3d at 908.        The Court may infer such knowledge from

circumstantial evidence, and may find that if a risk is obvious, if an official has been

exposed to the relevant information, and thus “must have known” about it, the official

did know. Farmer v. Brennan, 511 U.S. 825, 842–43, (1994). However, “it is not enough

merely to find that a reasonable person would have known, or that the defendant should

have known.” Id. at 843, n. 8.

      Wise and Stang were aware that Lynas was on a 15-minute mental health watch.

Only 10 other inmates in the entire jail were on a 15-minute watch, which was the highest

level of watch available in the Jail. A number of individuals testified that Sherburne

County Jail did not use the term “suicide watch,” and instead used the term 15-minute

mental health watch as the equivalent. In their depositions, Stang and Wise both agreed

that COs needed to be aware of suicide risk potential for everyone with a 15-minute

mental health watch. The purpose of checking on the inmate every 15 minutes is to

ensure the inmate is alive and breathing.

      Wise and Stang were also aware that Lynas was not permitted to have a razor. At

oral argument, counsel for Sherburne County explained that none of the 11 inmates on

the special 15-minute mental health watch was permitted to have a razor. However, the

fact is noteworthy here, because Lynas was already in segregated housing, alone in his




                                             18
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 19 of 40




cell. There was no risk that Lynas could harm another inmate. The razor restriction, for

Lynas, appears to be entirely to prevent harm to himself.

        Stang and Wise argue that they did not know the underlying reasons for the 15-

minute watch. They also argue that suicidal inmates are housed elsewhere, and in Kevlar

gowns; essentially, their argument is that because there could be inmates more obviously

suicidal, Lynas’s suicide risk was not obvious. However, the fact that other inmates could

be at higher risk of suicide, or more obviously at risk, does not negate the fact that Wise

and Stang knew that Lynas was one of 11 inmates on special 15-minute mental health

watch and, despite already being segregated from other prisoners, was not permitted

access to a razor.

        These facts, when taken together and viewed in the light most favorable to Lynas,

create a genuine issue of material fact as to whether Wise and Stang knew of his suicide

risk.

                     3. Deliberate Indifference

        Even though Lynas has shown an objectively serious medical need and created a

genuine dispute of material fact as to Wise and Stang’s actual knowledge of that need, he

must still show that Wise and Stang acted with deliberate indifference towards that need.

To meet this high threshold, Lynas must show the “equivalent to criminal-law

recklessness, which is ‘more blameworthy than negligence,’ yet less blameworthy than

purposefully causing or knowingly bringing about a substantial risk of serious harm to the


                                            19
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 20 of 40




inmate.” Schaub v. VonWald, 638 F.3d 905, 914–15 (8th Cir. 2011) (quoting Farmer v.

Brennan, 511 U.S. 825, 835 (1994)). Essentially, Lynas must show that Stang and Wise

knew that “their conduct was inappropriate” in light of Lynas’s suicide risk.                     Krout v.

Goemmer, 583 F.3d 557, 567 (8th Cir. 2009).

        Whether a failure to conduct adequate checks on an inmate constitutes reckless

indifference depends on the specific factual circumstances.                       Compare Sanville v.

McCaughtry, 266 F.3d 724, 739 (7th Cir. 2001) (“failing to determine what was going on

in [the] cell” for five hours, after the inmate had covered his cell window with toilet paper

“could easily be considered egregious enough to rise to the level of deliberate

indifference”), with Liebe v. Norton, 157 F.3d 574, 578 (8th Cir. 1998) (affirming qualified

immunity finding when guard checked on inmate every 17 minutes instead of 15 and

failed to notice exposed electrical conduit). 4

        Here, at 9:01, Wise did a catwalk check, and, determining that he could only see

part of Lynas under the bed, went into the day room and explained to Lynas that Wise

needed to see him at all times. However, at the next 15-minute check, although Wise

could again only see part of Lynas’s body (this time part of his head) and could not see


4
  See also Williams v. Kelso, 201 F.3d 1060, 1065 (8th Cir. 2000) (on orders to check an inmate’s vital
signs every four to six hours, failing to check for seven hours is negligent but not deliberately
indifferent.”); Gray v. Tunica Cty., Mississippi, 100 F. App'x 281, 282 (5th Cir. 2004) (finding that when
CO knew inmate was on suicide watch, and “observed Bell unclothed and in a ‘frog-like’ position,” but
did not enter the cell because he and a nurse concluded the inmate was sleeping was negligent but not
deliberately indifferent.); Frary v. Cty. of Marin, 81 F. Supp. 3d 811, 837 (N.D. Cal. 2015) (“a reasonable
jury could conclude that failure to provide regular monitoring was evidence of the County's deliberate
indifference to substantial risks to inmate” when officers instead used a more indirect form of
monitoring.)
                                                    20
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 21 of 40




what he was doing, he did nothing and continued on to check the next cell. Wise testified

that he saw Lynas’s head move, but the video suggests that all movement in the cell had

ceased several minutes prior. Wise did not go back into the dayroom to speak to Lynas

or otherwise check on him as he had done previously. 5 Thus, Wise confirmed that Lynas

was in the cell, but not that Lynas was alive and breathing as he had done previously, and

which was the main purpose of the 15-minute mental health check.

       Similarly, when Strang did the next 15-minute check, she could see only a part of

Lynas’s head. She could not see whether he was breathing or if he was otherwise fine.

She did not adjust her view to look farther into the cell. Nor did she go into the dayroom

to speak to or check on Lynas. She, like Wise, merely confirmed that Lynas body was

present in the cell, nothing more. Not until Stang’s second 15-minute check, when she

noticed Lynas’s head in the same position, did she bother to look farther into the cell.

There, visible in the reflection of the window on the door, was the sheet with which Lynas

had hung himself.

       Despite knowing that the main purpose of the 15-minute check was to confirm life,

and doing precisely that during the 9:00 a.m. check when Lynas was not sufficiently

visible, both Stang and Wise proceeded to do “checks” that confirmed nothing more than

that Lynas’s body was present in the cell. Confirmation of the presence of a body is

certainly a necessary component of a proper 15-minute check, but it is not sufficient, and


5
 Lynas suggests that the COs’ hesitation to enter the day room may have been due to their reluctance
to interrupt an inmate who was using the room for his daily hour out of his cell.
                                                 21
       CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 22 of 40




both Wise and Stang knew this to be the case. Unlike in Liebe, where a CO checked on an

inmate every 17 minutes when they ought to have checked every 15 minutes, Stang’s and

Wise’s checks were essentially nullities, and amounted to no check at all. As illustrated

by Stang’s later discovery of Lynas, a more thorough check, even from the obstructed

viewing position in the catwalk, would have revealed the reflection of the white sheet

used as a noose. Certainly, had the officers gone into the dayroom to follow up as Wise

had done previously, they would have seen Lynas hanging through the clear door of the

cell. Instead, knowing that Lynas was at risk of suicide, they disregarded their obligations

and moved onto the next cell.

         Viewing the facts in the light most favorable to Lynas, the Court cannot find as a

matter of law the officers did not act with deliberate indifference.

         Accordingly, because a reasonable factfinder could answer in the affirmative both

prongs of the qualified immunity inquiry, see Nelson, 583 F.3d at 528, the Court will deny

Sherburne County’s Motion for Summary Judgment as to Wise and Stang.


III.     SECTION 1983 CLAIMS (THOMPSON, LEONARD, PFEIFER AND ROBERTSON)

         42 U.S.C. 1983 “imposes liability for certain actions taken ‘under color of ‘law that

deprive a person ‘of a right secured by the Constitution and laws of the United States.’ ''

Dossett v. First State Bank, 399 F.3d 940, 947 (8th Cir.2005) (quoting Lugar v. Edmondson

Oil Co., 457 U.S. 922, 931 (1982)). Therefore, Lynas must demonstrate the violation of a




                                              22
      CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 23 of 40




Constitutional right, and must show that the violation was committed by a person acting

under color of law. 6

          The individual MEnD Defendants do not claim qualified immunity, but instead

move for summary judgment arguing that Lynas has not demonstrated an Eighth

Amendment violation. As above, to demonstrate an Eighth Amendment violation in this

context, Lynas must show that (1) he had an objectively serious medical need, and (2) that

the defendants actually knew of the need, but (3) deliberately disregarded such need.

See, e.g., Vaughn, 557 F.3d at 908.


          A.      Objectively Serious Medical Need


          As discussed above, Lynas has sufficiently demonstrated an objectively serious

medical need.


          B.       Individual MEnD Defendants’ Actual Knowledge


          The Individual MEnD Defendants argue that Lynas has not shown that they

subjectively knew about Lynas’s suicide risk.


                          1. Thompson

          Thompson interacted with Lynas on November 2-3, 2017. On November 2, she

scored Lynas’s Chemical Withdrawal Flow Sheet at 7 and was aware that Lynas was going



6
    The individual MEnD Defendants do not dispute that they were acting under color of law.
                                                    23
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 24 of 40




through withdrawal. On November 3, while completing Lynas’s Initial Health Assessment,

Thompson learned that Lynas had previously been diagnosed with depression and

anxiety. She also learned that Lynas had thoughts of self-harm the night of November 2,

because his withdrawal stomach pain was so intense, and she checked the box for suicidal

ideation. Thompson then filled out a Suicide Risk Screening form, scoring him at 16

(below the MEnD threshold for action) and asked Lynas whether he wanted to begin the

mental health process and fill out the BDI.

       Although Thompson argues that she reasonably believed Lynas not to be at risk,

Lynas has demonstrated that Thompson was aware of his suicidal ideation, that she

thought it necessary to give a suicide risk assessment, and that she offered Lynas the BDI.

Taking these facts in the light most favorable to Lynas, a genuine dispute of material fact

remains as to Thompson’s subjective knowledge.

                     2. Pfeifer

       Pfeifer interacted with Lynas on November 5, when she scored Lynas’s BDI form at

43. The form included Lynas’s view that the future was hopeless, and also that Lynas had

thoughts of killing himself, but did not intend to carry them out. Pfeifer called the on-call

PA, because Lynas’s score was high enough to warrant further mental health treatment.

Pfeifer also completed a Suicide Risk Screening Form for Lynas, and scored him at a 12.

At the request of the Physician Assistant, Pfeifer asked Lynas for more detail, and learned

that Lynas denied suicidal thoughts at that time. She also learned that in 2013, he had

previously sold all his guns so that he would not shoot himself. Lynas explained that he
                                              24
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 25 of 40




was suffering and not coping with it. At the PA’s request, Pfeifer submitted an urgent

referral for a mental health appointment for Lynas. She also put Lynas on a 15-minute

mental health watch and denied him access to razors.

       Pfeifer argues that she reasonably believed Lynas was not at risk because, among

other reasons, he explicitly stated that he was not currently suicidal and that he would

tell a CO if he considered suicide. Lynas has demonstrated that Pfeifer was aware of his

suicidal ideation, his urgent referral to mental health, his 15-minute mental health watch,

and his razor restriction. Considered in the light most favorable to Lynas, a genuine

dispute of material fact remains as to Pfeifer’s subjective knowledge.

                     3. Robertson

       The details are sparse for Robertson, but he testified at his deposition that he

reviewed Lynas’s information, collected by Thompson and Pfeifer, on November 5. He

stated that he had a clear understanding of the information transmitted by the staff,

although there is no documentation of his review. However, because Robertson testified

that he reviewed the information that Thompson and Pfeifer had collected, he also knew

of Lynas’s repeated suicidal ideation. Accordingly, a genuine dispute of material fact

remains as to Robertson’s subjective knowledge.


                     4. Leonard

       Electronic records indicate that Leonard reviewed Lynas’s Initial Health

Assessment on November 3, and his BDI and follow-on paperwork relating to the 15-


                                            25
       CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 26 of 40




minute watch on November 6. Like Robertson, Leonard never personally interacted with

Lynas but had the same information that Thompson and Pfeifer had. Accordingly,

Leonard is in a similar position to Robertson, having received (secondhand) the

information collected by Thompson and Pfeifer. As such, a genuine dispute of material

fact remains as to Leonard’s subjective knowledge.


          C.       Individual MEnD Defendants’ Deliberate Indifference


          The Individual MEnD Defendants also argue that Lynas has not shown that they

were deliberately indifferent.

          In the prison medical context, “the failure to treat a medical condition does not

constitute punishment within the meaning of the Eighth Amendment unless prison

officials knew that the condition created an excessive risk to the inmate's health and then

failed to act on that knowledge.” Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)

(quoting Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996)). Indeed, “[m]edical malpractice does

not become a constitutional violation merely because the victim is a prisoner.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). 7 Instead, an inmate “must demonstrate that a prison

doctor's actions were ‘so inappropriate as to evidence intentional maltreatment or a

refusal to provide essential care.’” Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014)

(quoting Dulany, 132 F.3d at 1240–41.)




7
    See also Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016).
                                                       26
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 27 of 40




       In the context of inmate suicide specifically, “[t]he inadequate medical care

analysis focuses on the particular risk of suicide posed by the specific prisoner, rather than

on the generalized threat of suicide among the population of prisoners as a whole.” Hott

v. Hennepin Cty., Minn., 260 F.3d 901, 905 (8th Cir. 2001). “[T]he fact that a suicide

occurred does not answer the relevant question: Were the preventive measures taken

‘so inadequate as to be deliberately indifferent to the risk’?” Liebe, 157 F.3d at 578

(quoting Rellergert by Rellergert v. Cape Girardeau Cty., Mo., 924 F.2d 794, 796 (8th Cir.

1991)).

                     1. Thompson

       After Thompson learned that Lynas had considered self-harm, she completed

MEnD’s Suicide Risk Screening form, and found that he scored a 16—significantly below

MEnD’s 36-point threshold for action. Furthermore, Lynas told Thompson that he was no

longer considering self-harm. She asked Lynas whether he wanted to start the MEnD

mental health process, and gave Lynas the Beck Depression Inventory.

       Once Lynas expressed suicidal ideation, Thompson used her judgment as a nurse

to screen Lynas for suicide using MEnD’s proprietary tool. Having found that, per MEnD’s

Suicide Risk Screening Form that Lynas’s score did not call for action, Thompson used her

judgment to inquire whether Lynas wanted to start on MEnD’s mental health process.

Put simply, Thompson acted reasonably under the circumstances in providing Lynas’ care.

Accordingly, even in the light most favorable to Lynas, no genuine dispute of material fact


                                             27
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 28 of 40




remains as to Thompson’s deliberate indifference. As a result, the Court will grant

Thompson’s Motion for Summary Judgment.

                     2. Pfeifer

       After Pfeifer learned that Lynas scored 43 on the BDI, that Lynas viewed the future

as hopeless, and had thoughts of killing himself, Pfeifer called the on-call medical

provider. After relaying additional information, including that Lynas denied suicidal

thoughts at that time, and that he had previously experienced suicidal thoughts, Pfeifer

followed the physician assistant instructions and moved Lynas to a 15-minute watch, a

razor restriction, obtained prescription for as-needed anti-anxiety medication, and sent

in a mental health referral.

       As with Thompson, once Lynas expressed suicidal ideation to Pfeiffer, she

immediately followed up and continued to provide care. Pfeiffer contacted a medical

provider, obtained and communicated additional information, set Lynas on a higher level

of watch, and coordinated his prescription and mental health referral. Accordingly, even

when viewing the facts in a light most favorable to Lynas, no genuine dispute of fact

remains as to Pfeiffer’s deliberate indifference. As a result, the Court will grant Pfeiffer’s

Motion for Summary Judgment.

                     3. Robertson

       After Robertson learned the information collected by Thompson and Pfeifer on

November 5, he did not schedule an urgent appointment for Lynas. Instead, at some

point on or after November 5, he scheduled Lynas for an appointment on November 16.

                                             28
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 29 of 40




Robertson was the only mental-health provider at Sherburne County Jail. He made no

notation or explanation in his notes about why he did not intend to see Lynas sooner.

       Lynas received no care from Robertson, and no explanation as to why the urgent

referral was discarded. See Jackson, 756 F.3d at 1065–66 (“a refusal to provide essential

care” can rise to the level of deliberate indifference.) It is true that medical malpractice

and other negligence, on its own, does not rise to the level of deliberate indifference. See,

e.g., A.H. v. St. Louis County, Missouri, 891 F.3d 721, 727 (8th Cir. 2018) (finding no

deliberate indifference where a psychologist interviewed an inmate and, despite that

inmate’s arguable suicide risk, found that in his professional judgment the inmate was

not suicidal and released him from the infirmary.) Here, however, Robertson never

interviewed or spoke to Lynas and broke from his normal documentation practices,

making no contemporary notes or records of why he did not schedule an “urgent” mental

health appointment as requested by the on-call medical provider.

       When viewing these facts in the light most favorable to Lynas, a reasonable jury

could conclude that Robertson knew that Lynas had repeatedly expressed suicidal

ideation and that Robertson refused to provide essential care by scheduling an

appointment so far out as to be useless to an inmate in crisis. As such, a dispute of

material fact remains as to whether Robertson was deliberately indifferent.

       Accordingly, the Court will deny Robertson’s Motion for Summary Judgment.

                     4. Leonard (personal capacity)


                                             29
      CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 30 of 40




        As with Robertson, Leonard never met with Lynas. He reviewed the information

collected by Thompson and Pfeifer, and took no action. Unlike Robertson, who received

a direct referral for mental health services for Lynas and was presented with clear options

for treatment, it is not clear what Leonard’s role should have been, or whether Leonard

was aware that Robertson had scheduled Lynas’s appointment so far out. Lynas suggests

that Leonard could have taken action and seen Lynas himself. This is certainly true.

However, the question before the Court is not, with the benefit of hindsight, whether an

individual took the ideal actions. Instead, the question is whether Leonard’s inaction rose

to the high level of deliberate indifference. Here, Lynas has not shown that this is the

case.

        Accordingly, the Court will grant Leonard’s Motion for Summary Judgment as to

the § 1983 violation in his personal capacity.


IV.     SUPERVISOR LIABILITY (LEONARD)

        Leonard also argues that Lynas failed to demonstrate an Eighth Amendment

violation in the context of supervisor liability.

        “In the section 1983 context, supervisor liability is limited” and the theory of

respondeat superior is not available. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995).

“Rather, a supervisor incurs liability for an Eighth Amendment violation when the

supervisor is personally involved in the violation or when the supervisor's corrective

inaction constitutes deliberate indifference toward the violation.” Id. “The supervisor

                                              30
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 31 of 40




must know about the conduct and facilitate it, approve it, condone it, or turn a blind eye

for fear of what he or she might see.” Id. (cleaned up.) Lynas has demonstrated a material

question of fact as to whether there was an underlying Constitutional violation by

Robertson. Thus for Leonard to be liable as Robertson’s supervisor, Lynas must show

Leonard was deliberately indifferent to Robertson’s actions.

       Although Leonard reviewed the medical records entered by the two nurses,

Robertson did not make any notes regarding Lynas for Leonard to review, and it is not at

all clear whether Leonard even knew Robertson had scheduled Lynas’s appointment

when he did. Although Lynas has plausibly demonstrated negligent supervision of

Robertson, he has not demonstrated that Leonard’s inaction as Robertson’s supervisor

constitutes deliberate indifference towards Robertson’s actions.

       Accordingly, the Court will grant Leonard’s Motion for Summary Judgment as to

Supervisor Liability.

V.     MONELL LIABILITY (MEND)

       MEnD argues that Lynas failed to demonstrate a policy or custom causing a

constitutional violation, and that as a result, his Monell claims against MEnD should be

dismissed.

       For a governmental entity to be liable under Monell v. Dep't of Soc. Servs. of City

of New York, a plaintiff must show that their injury was caused by “execution of a

government's policy or custom, whether made by its lawmakers or by those whose edicts

or acts may fairly be said to represent official policy.” 436 U.S. 658, 694 (1978). The same
                                            31
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 32 of 40




rule applies to private entities performing state functions, including providing medical

care to inmate. See, e.g., Buckner v. Toro, 116 F.3d 450, 453 (11th Cir. 1997). Monell

liability attaches: “(1) where a particular municipal policy or custom 8 itself violates federal

law, or directs an employee to do so; and (2) where a facially lawful municipal policy or

custom was adopted with ‘deliberate indifference’ to its known or obvious

consequences.” Moyle v. Anderson, 571 F.3d 814, 817–18 (8th Cir. 2009).

         “[A] municipality may be held liable for its unconstitutional policy or custom even

when no official has been found personally liable for his conduct under the policy or

custom.” Webb v. City of Maplewood, 889 F.3d 483, 486 (8th Cir. 2018). Furthermore,

“situations may arise where the combined actions of multiple officials or employees may

give rise to a constitutional violation, supporting municipal liability, but where no one

individual's actions are sufficient to establish personal liability for the violation.” Speer v.

City of Wynne, Arkansas, 276 F.3d 980, 986 (8th Cir. 2002). That said, “there must be an

unconstitutional act” by an employee even if that employee is not liable in their individual

capacity. Webb, 889 F.3d at 487 (citations omitted). As noted above, Lynas has

demonstrated a material question of fact as to whether a MEnD employee violated Lynas’

constitutional rights.




8
  While an official policy “involves a deliberate choice to follow a course of action” by an official with final
authority, a custom can be demonstrated by “[t]he existence of a continuing, widespread, persistent
pattern of unconstitutional misconduct by the governmental entity's employees” and “[d]eliberate
indifference to or tacit authorization of such conduct” by authorities having notice of the misconduct.
Ware v. Jackson Cty., Mo., 150 F.3d 873, 880 (8th Cir. 1998) (cleaned up).
                                                      32
    CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 33 of 40




        Lynas’s argument, essentially, is that MEnD had a policy or custom of inadequate

staffing, the efficacy of which was further diminished by the use of proprietary screening

forms with seemingly arbitrary scoring and thresholds for intervention.

         MEnD’s medical oversight consisted of one part-time osteopath and one 10%-

time medical doctor (Leonard) for the entire MEnD organization across 30+ institutions in

several states; one mental health provider (Robertson) at Sherburne County Jail, although

the institution has over 730 beds; and a reliance on less-qualified caregivers like nurses

and physician assistants. MEnD also used its own copyrighted forms to assess an inmate’s

risk of suicide, but could not explain how the form was modified from existing diagnostic

tests, the particulars of scoring the form, or why the thresholds for intervention were set

at particular scores.

        While there may not be a constitutional requirement that only a licensed physician

or psychiatrist perform a suicide evaluation, 9 there is certainly a constitutional right to

adequate medical care. To be adequate, medical care must involve sufficiently trained

providers, with sufficiently valid tools at their disposal. See, e.g., Shadrick v. Hopkins Cty.,

Ky., 805 F.3d 724, 738–40 (6th Cir. 2015) (holding that a reasonable jury could find that a

jail medical contractor was deliberately indifferent when its training and supervision




9
 See Ernst v. Creek Cty. Pub. Facilities Auth., 697 F. App'x 931, 934 (10th Cir. 2017) (“Absent a
constitutional requirement that only licensed physicians or psychiatrists may conduct suicide
evaluations, it cannot be said that the jail was deliberately indifferent to the risk of Ernst’s suicide by
permitting LPNs and LPCs to determine whether he belonged on suicide watch.”).


                                                      33
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 34 of 40




resulted in “nurses who lack the essential knowledge, tools, preparation, and authority to

respond to the recurring medical needs of prisoners in the jail setting.”) 10

        Here, MEnD’s understaffing and lack of meaningful physician supervision, coupled

with reliance on MEnD’s proprietary forms, colored every interaction Lynas had with the

medical system and could allow a reasonable jury to conclude that MEnD was deliberately

indifferent to risk of Lynas’s suicide. Although Lynas failed to demonstrate that Thompson

might be personally liable, the failure was in part because Thompson relied on MEnD’s

forms. She is not a mental health professional, but was instead trained to use the MEnD

form and score it as best she could. She was also instructed by the form that scores under

a specific threshold do not require additional escalation. Similarly, Pfeifer relied on

MEnD’s forms, which did not indicate a need for escalation. However, because Lynas’s

score on the standard issue BDI was so high, she did seek additional medical advice in the

form of an off-site, on-call physician assistant. 11

        Robertson was the only psychologist for the Sherburne County Jail. It’s not clear

whether Robertson provided any meaningful supervision to the nursing staff, or whether

he even reviewed the records they submitted. Nor is it clear that Leonard provided much



10
   See also Buckley v. Rogerson, 133 F.3d 1125, 1130–31 (8th Cir. 1998) (quoting Rogers v. Evans, 792 F.2d
1052, 1058 (11th Cir. 1986) (holding that “systemic deficiencies” such as inadequate staffing and/or
training of medical staff “can provide the basis for a finding of deliberate indifference”); Burke v.
Regalado, 935 F.3d 960, 1000 (10th Cir. 2019) (holding that understaffing and inadequate training of
medical staff was a policy or custom that caused inmate’s death, and that the Sherriff was deliberately
indifferent to the harm such understaffing and poor training could cause.)
11
   It is not clear whether Pfeifer had access to an on-call physician or mental health professional, even
off-site.
                                                   34
      CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 35 of 40




or any supervision for Robertson, or whether he was even aware of Robertson’s

scheduling, given Robertson’s lack of notes. Leonard did review the medical notes

submitted by Thompson and Pfeifer, but given the oversight required for all more than

thirty institutions MEnD contracts with, it is reasonable to infer that the review was likely

cursory.

        A reasonable jury could find that minimal physician oversight, coupled with

arbitrary thresholds on proprietary forms, render staff unable to meet the constitutional

health needs of the jail population.

        Accordingly, the Court finds that a genuine dispute of material fact remain as to

whether MEnD’s policy or custom of understaffing and use of arbitrary forms is

deliberately indifferent, and will deny MEnD’s Motion for Summary Judgment.

VI.     MONELL LIABILITY (SHERBURNE COUNTY)

        Finally, Sherburne Country argues that Lynas has not demonstrated a material

question of fact as to his Monell claims against the County.

        As to the County, Lynas argues that Sherburne County Jail has a policy or custom

of failing to ensure the safety of suicidal inmates. Lynas argues that Sherburne County

Jail (1) prohibited the term “suicide watch,” which makes inmate status more confusing

and impedes suicide prevention; (2) permitted ineffective checks for at-risk inmates by

allowing catwalk checks and otherwise performing the checks too quickly; (3) housed

potentially suicidal prisoners in cells which are not suicide-resistant; (4) failed to have



                                             35
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 36 of 40




sufficient anti-suicide policies, and did not follow the policies they did have; and (5)

contracted with MEnD which provided inadequate treatment.

       First, a genuine dispute of fact remains as to whether Sherburne County

prohibited the term “suicide watch.” A reasonable jury could find that grouping suicidal

inmates together with anyone else in need of “mental health watch” would make it more

difficult to know which inmates were potentially suicidal, and that withholding that

information from COs and others is deliberately indifferent. For instance, without the

ability to sort prisoners according to suicide risk, it seems much more likely that inmates

might be held in cells that are not suicide-resistant, or otherwise fail to care for suicidal

inmates appropriately.

       Second, the County does not dispute that catwalk checks were permitted as a

policy, but argues that although visibility from catwalk checks may be limited, such checks

are used when an inmate is on his hour out in the day room. It is not clear, however, that

catwalk checks are limited only to those times, and even if it were, each pod has four cells

and each inmate has an hour out per day. Accordingly, for at least four hours each day,

the Sherburne County Jail has a policy of doing only limited inmate checks, including on

those at-risk inmates housed in the pods. Sherburne County Jail’s physical plant may have

limitations, but a reasonable jury could find that a policy endorsing catwalk checks,

knowing their limited visibility into cells, is deliberately indifferent to the safety of

inmates.


                                             36
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 37 of 40




       As to whether there was a policy of performing checks too quickly, the evidence is

less clear. Stang performed her checks extremely quickly, and the DOC cited Sherburne

County Jail about nine months after Lynas’s suicide for performing checks too quickly

(although the DOC also noted that Sherburne County Jail had taken steps to rectify the

issue). One CO doing an overly fast check does not indicate that Sherburne County Jail

had a policy of such checks; while the DOC report may have provided notice of such a

policy, any notice came months after Lynas’s death. Here, although it seems that some

officers, including Stang, may well have been performing inmate checks too quickly, Lynas

has not demonstrated a policy or custom of such overly fast checks.

       As to jail policies, Lynas’s argument is a little more difficult to follow. He argues

that the jail has some policies but (1) they are not followed and (2) they are insufficient.

For instance, Lynas acknowledges that Sherburne County Jail has a policy wherein any

inmate making suicidal comments must be treated as a high suicide risk, a Jail sergeant

notified, and a mental-health assessment performed, as well as a policy that medical staff

be notified when an inmate is placed in segregated housing. It is clear that none of these

policies were followed in Lynas’s case. However, Lynas has not demonstrated that

Sherburne County Jail’s disregard of these written policies was itself a policy or custom.

A single instance, while having terrible consequences for Lynas, does not demonstrate a

continuing, widespread, persistent pattern. See Ware, 150 F.3d at 880.




                                            37
     CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 38 of 40




        Finally, Lynas argues that by contracting with MEnD, which Lynas argues was

deliberately indifferent, the County is similarly liable. However, merely contracting with

MEnD is not sufficient to demonstrate deliberate indifference; at the very least, Lynas

must demonstrate that Sherburne County knew that MEnD was deliberately indifferent

in its practices.      While Lynas has shown sufficient facts about MEnD’s deliberate

indifference, he has not demonstrated that Sherburne County was aware of MEnD’s

issues (for instance, the particular staffing ratios or the issues with arbitrary proprietary

diagnostic forms).

        In sum, when viewing the facts in the light most favorable to Lynas, a reasonable

jury could find that Sherburne County Jail had a policy or custom of prohibiting the term

“suicide watch” and of allowing ineffective catwalk checks for at-risk inmates.                            A

reasonable jury could also conclude that, by the nature of these policies, Sherburn County

was deliberately indifferent to the safety of its suicidal inmates, including Lynas.

        Accordingly, the Court will deny Sherburne County’s Motion for Summary

Judgment as to the Monell claims. 12

                                              CONCLUSION




12
   To the extent the County argues that it did not have notice of the issue, suicide is a “highly predictable
consequence” of policies that allow ineffective inmate checks or that prevent sufficient notice of inmates
at risk for suicide. Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 409 (1997). Accordingly,
the County “does not get a ‘one free suicide’ pass” to learn that a predictable consequence might happen.
Woodward v. Corr. Med. Servs. of Illinois, Inc., 368 F.3d 917, 929 (7th Cir. 2004).
                                                    38
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 39 of 40




       Because a reasonable jury could find that Wise and Stang violated a clearly

established constitutional right, the Court will deny their Motion for Summary Judgment.

Furthermore, because a reasonable jury could find that Sherburne County Jail had policies

or customs which resulted in deliberate indifference to the safety of suicidal inmates,

including Lynas, the Court will deny its Motion for Summary Judgment.

       Because a reasonable jury could find that Robertson refused to provide essential

care by scheduling Lynas’s appointment so far out as to be useless, the Court will deny his

Motion for Summary Judgment. Furthermore, because a reasonable jury could find that

MEnD had policies or customs which resulted in deliberate indifference to the safety of

suicidal inmates, the Court will deny its Motion for Summary Judgment. However, even

when viewing the facts in a light most favorable to Lynas, no genuine dispute of fact

remains as to Pfeiffer, Thompson, or Leonard’s deliberate indifference. As a result, the

Court will grant their Motion for Summary Judgment.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

   1. The Sherburne County Defendants’ Motion for Summary Judgment [Docket No.

       60] is DENIED, and

   2. The MEnD Defendants’ Motion for Summary Judgment [Docket No. 75] is

       GRANTED in part and DENIED in part as follows:


                                            39
   CASE 0:18-cv-02301-JRT-KMM Document 116 Filed 08/19/20 Page 40 of 40




         a. GRANTED as to Lynas’s claims against Defendants Pfeifer and Thompson in

            their individual capacities, and Defendant Leonard in his official and

            individual capacities. These claims are dismissed with prejudice.

         b. DENIED as to Lynas’s claims against Defendant Robertson and MEnD

            Correctional Care, PLLC.



DATED: August 19, 2020
at Minneapolis, Minnesota                                 JOHN R. TUNHEIM
                                                              Chief Judge
                                                      United States District Court




                                          40
